Citation Nr: 1106817	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-17 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to Dependency and Indemnity Compensation as the 
Veteran's surviving spouse.  



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran retired from the Army in November 1983 after more 
than 20 years' active service.  He died in March 2008.  The 
appellant is seeking Department of Veterans Affairs (VA) 
Dependency and Indemnity Compensation (DIC) as his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the VA Regional Office (RO) in 
Muskogee, Oklahoma.  

The related issues of entitlement to death pension and to 
accrued benefits have been claimed by the appellant, but 
have not been adjudicated by the RO.  The record shows 
that, in January 2008, the Veteran submitted a notice of 
disagreement with an October 2007 rating decision that 
denied service connection for degenerative disc disease of 
the lumbar spine, increased ratings for three 
disabilities, and entitlement to a total disability rating 
based on individual unemployability.  The record does not 
reflect that the RO has considered the appellant's claim 
for accrued benefits.  The record also does not show that 
the RO has adjudicated the issue of the appellant's 
entitlement to VA death pension benefits.  Therefore, the 
Board does not have jurisdiction over these issues, and 
they are referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The record shows that, in April 2008, the RO received notice that 
the Veteran had died in March 2008, along with an application for 
VA burial benefits.  A rating decision in April 2008, denied 
entitlement to service connection for the cause of the Veteran's 
death and entitlement to service-connected burial benefits; the 
cause of death determination was required to determine the amount 
of burial benefits to be paid.  An RO letter dated in May 2008 
indicates that burial benefits were paid to a funeral home.  Also 
in April 2008, the RO received the appellant's application for 
DIC, death pension, and accrued benefits.  Another RO letter in 
May 2008 notified the appellant that the RO was working on her 
claim for DIC and death pension.  The May 2008 letter to the 
appellant requested additional information concerning her 
expenses and assets, but did not provide her with notice 
complying with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Therefore, the case must be remanded to provide the appellant 
with this required notice.  

In a letter dated in July 2008, the RO notified the appellant 
that her claim for DIC was denied because the evidence did not 
show that she met the eligibility requirements.  It appears that 
her claim was denied because she was not married to the Veteran 
for one year prior to his death.  

In August 2008, the RO received a notice of disagreement from the 
appellant in which she indicated that she and the Veteran were 
initially married in June 2003 and they were subsequently 
divorced.  They remarried in March 2004, but were again divorced 
in May 2007.  They again remarried in October 2007.  

Although the Veteran and the appellant were last married in 
October 2007, less than one year prior to his death in March 
2008, the record does not reflect that the RO considered the 
provisions of 38 U.S.C. § 103(b), which states that, where a 
surviving spouse has been legally married to a veteran more than 
once, the date of the original marriage will be used in 
determining whether the statutory requirement as to the date of 
marriage has been met.  

Pursuant to a request pertaining to a VA life insurance claim, a 
March 2008 police report was obtained that indicates that the 
appellant was arrested as a suspect for the Veteran's "assault 
and/or battery [with a] dangerous weapon."  Subsequently, an 
October 2008 Administrative Decision found that the appellant 
"participated in the wrongful and intentional killing of the 
veteran."  That decision and the March 2009 statement of the 
case found that the Veteran's death was incurred under 
circumstances that prevent payment of VA benefits, citing 
38 C.F.R. § 3.11 (2010).  

Accompanying the appellant's substantive appeal, received in 
April 2009, was a letter from an attorney addressed to the local 
District Attorney regarding the investigation into the Veteran's 
death.  The letter provided details as to the circumstances 
surrounding the Veteran's death.  The RO certified the 
appellant's appeal and forwarded the case to the Board in 
December 2010.  The record does not show that this additional 
evidence, which is pertinent to the Administrative Decision's 
finding under 38 C.F.R. § 3.11, was considered by the RO.  See 
38 C.F.R. § 19.31(b) (2010), which states, in pertinent part, 
that the agency of original jurisdiction will furnish the 
appellant a Supplemental Statement of the Case if the agency of 
original jurisdiction receives additional pertinent evidence 
after a Statement of the Case has been issued and before the 
appeal is certified to the Board of Veterans' Appeals and the 
appellate record is transferred to the Board.  Further, it 
appears that, at the time of the attorney's letter, the homicide 
investigation was still ongoing.  An effort must be made to 
determine the ultimate results of that investigation, in 
particular the status of any charges against the appellant, 
including any conviction or pending trial.  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the appellant with 
notice complying with Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

2.  The RO must determine the results of 
the official investigation into the 
Veteran's death, in particular the status 
of criminal charges, if any, against the 
appellant, including any criminal 
conviction or pending trial.  

3.  After the above development has been 
completed, the appellant's claim for DIC 
must be readjudicated, including 
consideration of the provisions of 
38 U.S.C. § 103(b) and 38 C.F.R. § 3.11, in 
light of all of the evidence of record.  If 
the claim on appeal remains denied, the 
appellant must be provided a supplemental 
statement of the case.  After the appellant 
has had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the appellant until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


